Name: Council Decision (EU) 2019/851 of 14 May 2019 on the position to be taken on behalf of the European Union at the International Maritime Organization during the 74th session of the Marine Environment Protection Committee and the 101st session of the Maritime Safety Committee, on the adoption of amendments to Annex II to the International Convention for the Prevention of Pollution from Ships, amendments to the International Code on the Enhanced Programme of Inspections During Surveys of Bulk Carriers and Oil Tankers, 2011, amendments to the International Life-Saving Appliance Code, amendments to Forms C, E and P of the appendix to the International Convention for the Safety of Life at Sea, and amendments to the International Code of Safety for Ships Using Gases or Other Low-flashpoint Fuels
 Type: Decision
 Subject Matter: environmental policy;  maritime and inland waterway transport;  technology and technical regulations;  United Nations;  transport policy;  international affairs;  deterioration of the environment;  natural environment
 Date Published: 2019-05-27

 27.5.2019 EN Official Journal of the European Union L 139/10 COUNCIL DECISION (EU) 2019/851 of 14 May 2019 on the position to be taken on behalf of the European Union at the International Maritime Organization during the 74th session of the Marine Environment Protection Committee and the 101st session of the Maritime Safety Committee, on the adoption of amendments to Annex II to the International Convention for the Prevention of Pollution from Ships, amendments to the International Code on the Enhanced Programme of Inspections During Surveys of Bulk Carriers and Oil Tankers, 2011, amendments to the International Life-Saving Appliance Code, amendments to Forms C, E and P of the appendix to the International Convention for the Safety of Life at Sea, and amendments to the International Code of Safety for Ships Using Gases or Other Low-flashpoint Fuels THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Action by the Union in the sector of maritime transport should aim to protect the marine environment and improve maritime safety. (2) The Marine Environment Protection Committee (MEPC) of the International Maritime Organization (IMO), during its 74th session on 13 to 17 May 2019 (MEPC 74), is expected to adopt amendments to Annex II to the International Convention for the Prevention of Pollution from Ships (MARPOL Annex II). (3) The Maritime Safety Committee (MSC) of the IMO, during its 101st session on 5 to 14 June 2019 (MSC 101), is expected to adopt amendments to the International Code on the Enhanced Programme of Inspections During Surveys of Bulk Carriers and Oil Tankers, 2011 (2011 ESP Code), amendments to the International Life-Saving Appliance Code (LSA Code), amendments to the Records of Equipment (Forms C, E and P of the appendix to the International Convention for the Safety of Life at Sea (SOLAS)) and amendments to parts A and A-1 of the International Code of Safety for Ships Using Gases or Other Low-flashpoint Fuels (IGF Code). (4) It is appropriate to establish the position to be taken on the Union's behalf during MEPC 74, as the amendments to MARPOL Annex II will be capable of decisively influencing the content of Union law, namely Directive 2005/35/EC of the European Parliament and of the Council (1) and Directive 2000/59/EC of the European Parliament and of the Council (2). (5) It is appropriate to establish the position to be taken on the Union's behalf during MSC 101 as: the amendments to the 2011 ESP Code will be capable of decisively influencing the content of Union law, namely Regulation (EU) No 530/2012 of the European Parliament and of the Council (3); the amendments to the LSA Code will be capable of decisively influencing the content of Union law, namely Commission Implementing Regulation (EU) 2018/773 (4) and Directive 2014/90/EU of the European Parliament and of the Council (5); the amendments to the SOLAS Convention will be capable of decisively influencing the content of Union law, namely Directive 2009/45/EC of the European Parliament and of the Council (6); and the amendments to the IGF Code will be capable of decisively influencing the content of Union law, namely Directive 2009/45/EC. (6) The amendments to MARPOL Annex II should ensure reduction of the impact on the environment related to cargo residues and tank washings of persistent floating products with a high viscosity and/or a high melting point. (7) The amendments to the 2011 ESP Code should include editorial changes to the Code, identifying all mandatory requirements and improving the tables and forms, as well as merge those editorial changes with text regarding new substantial requirements in order to reflect recent updates to the International Association of Classification Societies' Unified Requirements Z10 series. (8) The amendments to paragraph 6.1.1.3 of the LSA Code should ensure uniform implementation concerning manual launching of small rescue boats that are not one of a ship's survival craft. (9) The amendments to paragraph 4.4.8.1 of the LSA Code should ensure exemption for lifeboats with two independent propulsion systems from the obligation to be equipped with sufficient buoyant oars and related items to make headway in calm seas. (10) The amendments to item 8.1 in Records of Equipment Forms C, E and P in the appendix to the SOLAS Convention should ensure clarity as regards the fact that not all of the indicators listed are applicable to all ships and that the indicators can therefore be deleted as appropriate. (11) The amendments to parts A and A-1 of the IGF Code should ensure consistency regarding the existing requirements for ships using natural gas as fuel by introducing necessary amendments based on the experience gained as regards application of the Code. (12) The Union is not a member of the IMO, nor a contracting party to the relevant conventions and codes. The Council should therefore authorise the Member States to express the position of the Union and to express their consent to be bound by those amendments, to the extent that those amendments fall under the exclusive competence of the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf at the 74th session of the IMO's Marine Environment Protection Committee shall be to agree to the adoption of the amendments to Annex II to the International Convention for the Prevention of Pollution from Ships, relating to the discharge requirements for tank washings of persistent floating products with a high viscosity and/or a high melting point, as laid down in the Annex to IMO Document MEPC 74/3/1. Article 2 The position to be taken on the Union's behalf at the 101st session of the IMO's Maritime Safety Committee shall be to agree to: (a) the adoption of the amendments to the International Code on the Enhanced Programme of Inspections During Surveys of Bulk Carriers and Oil Tankers, 2011, as laid down in IMO document SDC 6/13/Add.1; (b) the adoption of the amendments to paragraph 6.1.1.3 of the International Life-Saving Appliance Code, as laid down in Annex 4 to IMO document MSC 101/3; (c) the adoption of the amendments to paragraph 4.4.8.1 of the International Life-Saving Appliance Code, as laid down in Annex 4 to IMO document MSC 101/3; (d) the adoption of the amendments to item 8.1 in Records of Equipment Forms C, E and P in the appendix to the International Convention for the Safety of Life at Sea, as laid down in Annex 1 to IMO document MSC 101/3; (e) the adoption of the amendments to parts A and A-1 of the International Code of Safety for Ships Using Gases or Other Low-flashpoint Fuels, as laid down in Annex 3 to IMO document MSC 101/3. Article 3 1. The position to be taken on the Union's behalf as set out in Article 1 shall be expressed by the Member States, which are all members of the IMO, acting jointly in the interests of the Union. 2. The position to be taken on the Union's behalf as set out in Article 2 shall be expressed by the Member States, which are all members of the IMO, acting jointly in the interests of the Union. 3. Minor changes to the positions referred to in Articles 1 and 2 may be agreed upon without further decision of the Council. Article 4 Member States are hereby authorised to give their consent to be bound, in the interests of the Union, by the amendments referred to in Articles 1 and 2, to the extent that those amendments fall under the exclusive competence of the Union. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 May 2019. For the Council The President P. DAEA (1) Directive 2005/35/EC of the European Parliament and of the Council of 7 September 2005 on ship-source pollution and on the introduction of penalties, including criminal penalties, for pollution offences (OJ L 255, 30.9.2005, p. 11). (2) Directive 2000/59/EC of the European Parliament and of the Council of 27 November 2000 on port reception facilities for ship-generated waste and cargo residues (OJ L 332, 28.12.2000, p. 81). (3) Regulation (EU) No 530/2012 of the European Parliament and of the Council of 13 June 2012 on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers (OJ L 172, 30.6.2012, p. 3). (4) Commission Implementing Regulation (EU) 2018/773 of 15 May 2018 on design, construction and performance requirements and testing standards for marine equipment and repealing Implementing Regulation (EU) 2017/306 (OJ L 133, 30.5.2018, p. 1). (5) Directive 2014/90/EU of the European Parliament and of the Council of 23 July 2014 on marine equipment and repealing Council Directive 96/98/EC (OJ L 257, 28.8.2014, p. 146). (6) Directive 2009/45/EC of the European Parliament and of the Council of 6 May 2009 on safety rules and standards for passenger ships (OJ L 163, 25.6.2009, p. 1).